Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Action is in response to Application 15/865,826 filed on 01/08/2018.
2.	Claims 1-25 are pending.
3.	Claims 1-25 are rejected.

Oath or Declaration
4.	Applicant(s) oath or declaration filed on 01/08/2018 are approved by the office.

Drawings
5.	The drawings and specifications filed on 01/08/2018 are approved by the office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6.	Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad, (USPUB 20130151713 A1).

7.	Regarding claim 1, Ahmad disclosed at least one machine readable non-transitory storage medium having instructions stored thereon, wherein the instructions, when executed by at least one processor cause the at least one processor to: 
receive, at a node, data from a first node in a bi-directional chain of nodes (see paragraphs [0032-0033] and [0035] and [0039] shows bi-directional parallel connections to nodes and single originating process for collective operations among nodes); 
perform a reduction operation that is part of a collective communication operation using the data from the first node and data on the node to create a first intermediate result (see paragraphs [0032-0033], [0035], [0039] and [0042] shows allreduce operation); 
store the first intermediate result in memory (see [0042-0044] operations performed and results stored); 
communicate the first intermediate result to a second node (see paragraph [0067] shows each result is passed to the next node in the chain until processing is complete); 
receive second data from the second node (see paragraph [0067]); 
perform the reduction operation that is part of the collective communication operation using the second data from the second node and the data on the node to 
communicate the second intermediate result to the first node (see paragraph [0067] and [0073]); and 
perform the reduction operation that is part of the collective communication operation using the second data from the second node and the first intermediate result to create a collective communication operation result (see paragraph [0067] and [0073]).

Claim 8 recites a system that further includes limitations that are substantially similar to claim 1. Ahmad disclosed a system (see Fig.1). As such, is rejected under the same rationale as above.
Claim 15 recites an apparatus that further includes limitations that are substantially similar to claim 1. Ahmad disclosed an apparatus (see Fig.1). As such, is rejected under the same rationale as above.
Claim 20 recites a method that further includes limitations that are substantially similar to claim 1. As such, is rejected under the same rationale as above.

8.	Regarding claims 2, 9, 16 and 21, Ahmad disclosed the at least one machine readable storage medium of Claim 1, wherein the collective communication operation is an allreduce operation (see paragraph [0067] shows allreduce operation).



10.	Regarding claims 4, 11 and 23, Ahmad disclosed the at least one machine readable storage medium of Claim 3, wherein the reduction operation using the data from the second node is the prefix reduction operation (see paragraph [0054] “sum” reduction operation which reads on prefix reduction operation).

11.	Regarding claims 5, 12, 18 and 24, Ahmad disclosed the at least one machine readable storage medium of Claim 1, wherein nodes in the chain of nodes are connected through an edge disjointed ring (see paragraph [0043]).

12.	Regarding claims 6, 13, 19 and 25, Ahmad disclosed the at least one machine readable storage medium of Claim 1, wherein the first node and the second node are part of a multi-tiered topology network (See Fig.5 and paragraph [0059] shows multi-tiered topology network).

13.	Regarding claims 7 and 14, Ahmad disclosed the at least one machine readable storage medium of Claim 1, wherein the first node and the second node are part of an interconnected network (See Fig.6A and [0062] shows interconnected network of nodes).
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A method for fetching a content from a web server to a client device is disclosed, using tunnel devices serving as intermediate devices. The client device access an acceleration server to receive a list of available tunnel devices. The requested content is partitioned into slices, and the client device sends a request for the slices to the available tunnel devices. The tunnel devices in turn fetch the slices from the data server, and send the slices to the client device, where the content is reconstructed from the received slices. A client device may also serve as a tunnel device, serving as an intermediate device to other client devices. Similarly, a tunnel device may also serve as a client device for fetching content from a data server. The selection of tunnel devices to be used by a client device may be in the acceleration server, in the client device, or in both. The partition into slices may be overlapping or non-overlapping, and the same slice (or the whole content) may be fetched via multiple tunnel devices (Shribman et al. ‘530)
Generating notifications comprising text and image data for client devices with limited display screens is disclosed. An image to be included in the notification is resized and reshaped using image processing techniques. The resized image is further analyzed to identify optimal portions for placing the text data. The text data can also be analyzed and shortened for including at the identified portion of resized image to generate a notification. The resulting notification displays the text and image data optimally within the limited screen space of the client device so that a user observing the notification can obtain the information at a glance (Bin et al. ‘611).
Methods, apparatus, and products are disclosed for performing an allreduce operation on a plurality of compute nodes of a parallel computer, each node including at least two processing cores, that include: establishing, for each node, a plurality of logical rings, each ring including a different set of at least one core on that node, each ring including the cores on at least two of the nodes; iteratively for each node: assigning each core of that node to one of the rings established for that node to which the core has not previously been assigned, and performing, for each ring for that node, a global allreduce operation using contribution data for the cores assigned to that ring or any global allreduce results from previous global allreduce operations, yielding current global allreduce results for each core; and performing, Ahmad ‘440)

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davoud Zand whose telephone number is (571) 272-2697. The examiner can normally be reached Monday through Thursday from 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        04/10/2021